Opinion issued November 20, 2008











In The
Court of Appeals
For The
First District of Texas




NO. 01-08-00799-CV
NO. 01-08-00800-CV
NO. 01-08-00801-CV




IN RE DENNIE BRUNS, Relator




On Petitions for Writs of Mandamus, Prohibition, and Injunction
from the 56th District Court
Galveston County, Texas
Trial Court Cause No. 07CV1439




MEMORANDUM  OPINION
          By petitions for writs of mandamus, prohibition, and injunction, relator Dennie
Bruns challenges the trial court’s July 2, 2008 order transferring venue to DeWitt
County and seeks to prohibit both the DeWitt County trial court and real party in
interest, Top Design, Inc., from taking any action on the underlying litigation
presently pending in that county.
          In our modified opinion on the interlocutory appeal arising from the underlying
case, we vacated the July 2, 2008 order, which transferred the underlying case to a
county outside our jurisdiction.  Bruns v. Top Design, Inc., slip op.,
No. 01-08-00070-CV, (Tex. App.—Houston [1st Dist.] November 20, 2008).
          We dismiss the petition for writs of mandamus, prohibition, and injunction as
moot.  
 
PER CURIAM
 
Panel consists of Chief Justice Radack and Justices Nuchia and Higley.